Citation Nr: 0718114	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of open 
fracture left mid-tibial shaft, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had military 
service from May 1996 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2005.  A statement of the case was issued in June 
2005, and a substantive appeal was received in July 2005.  
The veteran testified at a Board hearing in March 2007.

By rating decision in December 2005, the RO granted service 
connection for left knee disability secondary to the service-
connected residuals of open fracture left mid-tibial shaft.  
However, that issue is not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal received in July 2005 and at his 
March 2007 hearing, the veteran stated that his condition has 
worsened since his last examination in October 2005.  At his 
hearing, the veteran noted that has fallen quite regularly 
and more often.  He further noted that his pain was 
progressively getting worse.  The Board notes that in light 
of the veteran's assertions that his disability has undergone 
a further increase in severity since the most recent 
examination, another VA examination is appropriate.  
VAOPGCPREC 11-95 (1995).  

As noted in the introduction, service connection was granted 
for left knee disability in December 2005.  It does not 
appear that the actual rating decision has been associated 
with the claims file.  In the present case, the disability on 
appeal involves the left lower extremity and certain rating 
criteria refer to ankle and knee disability.  In light of the 
fact that it appears that left knee impairment may be rated 
separately, the Board believes that the December 2005 rating 
decision should be associated with the claims file so that 
the manner of rating the disability can be ascertained.  



Accordingly, the case is REMANDED for the following actions:

1.  The December 2005 rating decision 
granting service connection for left knee 
disability should be associated with the 
claims file. 

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his open fracture left mid-
tibial shaft.  The claims folder must be 
made available to the examiner and reviewed 
in conjunction with the examination.  Any 
medically indicated tests, such as x-rays, 
should be accomplished.  Examination 
findings should be clearly reported to 
allow for application of VA's rating 
criteria.  The examiner should report range 
of motion and indicate (in degrees) the 
point at which pain is elicited.  The 
examiner should also report any additional 
functional loss due to weakness, fatigue or 
incoordination.  The examiner should also 
report whether there is evidence of 
limitation of motion of the left ankle and, 
if so, whether it is moderate or a marked 
limitation of motion of the ankle.   

3.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating is warranted for the 
residuals of an open fracture left mid-
tibial shaft.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


